Citation Nr: 0515993	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-15 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 until 
October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

The veteran's lumbosacral strain is manifested by complaints 
of pain; objectively, there is no more than slight limitation 
of motion and little vertebral tenderness, without muscle 
spasm or neurological deficit.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5295, 5292 (prior to September 26, 2003); 
38 C.F.R. § 4.71a Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim arises 
from a notice of disagreement as to the adjudication of an 
issue for which § 5103(a) notice had been provided (i.e., the 
veteran submits a notice of disagreement as to the rating 
decision which granted service connection and assigned an 
initial rating), notice under 38 U.S.C.A. § 5103(a) is not 
required as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  

Here, the veteran received appropriate notice in April 2002 
as to the underlying claim of service connection for a back 
disability.  For this reason, additional notice as to the 
underlying increased rating claim is not required.  The VA 
letter issued in April 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim 
for service connection for a low back disability.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim for service 
connection.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post service treatment and examination.  
Additionally, statements from the veteran in support of his 
claim are affiliated with the claims file.  

Further regarding the duty to assist, the veteran reported 
treatment at Trinity Hospital in Chicago, Illinois, between 
August 2000 and September 2000.  The RO sent a letter to that 
facility.  It is noted that no records were found for the 
period identified by the veteran.  The RO is found to have 
fulfilled its duty to assist in this regard.  Indeed, it 
appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran underwent a VA examination in October 1974.  At 
that time, there was no tenderness, spasm or limited motion 
of the lumbar spine.  X-rays showed a narrow L5-S1 
intervertebral space with transitional lowest lumbar 
vertebra.  

VA outpatient treatment reports dated in 2000 reveal that the 
veteran suffered a left temporo fronto parietal hemorrhage 
when he hit his head on a street curb during a fight.  That 
injury affected his balance.

VA outpatient treatment reports dated in 2001 reflect 
occasional complaints of back pain.  The first such report is 
dated in January 2001.  The veteran described the pain as 
intermittent and could not identify what exacerbated his 
symptoms.  He also noted left leg pain.  Objectively, there 
was no tenderness to palpation over the lumbar spine, and 
straight leg raise was negative.  It was commented that the 
veteran might have neuropathy secondary to vitamin 
deficiencies.  Alcohol usage and residuals of an intercranial 
hemorrhage were also cited as causes of neuropathy.

In June 2001, straight leg raise and Romberg were both 
negative.  He had 5/5 strength in all limbs.  There was some 
dermatological sensory loss in the left leg, with absent deep 
tendon reflexes in the ankles.  The impression was old 
temporal cardiovascular accident.  Another impression was 
lumbago without definite radicular component.  

A December 2001 VA clinical record shows a complaint of low 
back pain with no radiation.  Objectively, there was no 
tenderness in the lumbosacral or paraspinal areas.  There was 
also no renal angle tenderness.  Straight leg raise was 
negative bilaterally and he could lift both legs to 135 
degrees.  Leg strength was 5/5 bilaterally.  His reflexes 
were +1 in the left leg and +2 in the right leg.  Chronic 
back pain was diagnosed.  In a separate VA outpatient record 
in December 2001, the veteran claimed to have a herniated 
disc.

December 2001 records from Little Co. of Mary also show 
complaints of back pain.  A history of herniated disc was 
noted and a diagnosis of back pain was rendered.  Tylenol and 
Motrin were listed as the veteran's medications. 

In April 2002, the veteran reported back pain in a VA 
treatment record.  He rated his pain as a 10 out of 10.  

In May 2002, the veteran was again examined by VA.  The 
veteran complained of constant low back pain that increased 
with changes in the weather.  He was able to conduct the 
activities of daily living without limitation and could walk 
up to a block with pain before having to stop.  He did not 
use any supportive devices.  The veteran took salsalate, 
which did not afford him any significant relief.  

Objectively, there were no appreciable scars or joint 
deformity on visual inspection of the back.  On palpation, 
there was moderate tenderness to deep palpation in the left 
paravertebral spinal musculature, which was greatest in the 
mid lumbar spine.  He had 5/5 motor strength in hip flexion 
and extension bilaterally.  On assessment of range of motion, 
the veteran had full flexion to 90 degrees without 
limitation.  He had extension to 25 degrees, further limited 
by pain at 25 degrees.  He had lateral bending bilaterally to 
35 degrees without limitation and had rotation to 30 degrees 
without limitation bilaterally.  The diagnosis was mild 
lumbosacral strain.  X-rays were normal.  

In July 2002, the veteran was afforded a neurological 
examination.  At that time, there was no evidence of 
radiculopathy stemming from the veteran's low back strain.  

A VA outpatient treatment record dated in July 2002 noted 
complaints of worsening back pain rated as a 7 out of 10.  
The veteran was taking acetaminophen, ibuprofen and salsalate 
for his symptoms.  The veteran was free of tenderness and had 
full strength in the lower extremities.  

The veteran next reported back pain in an August 2002 VA 
clinical record.  His back pain was accompanied by leg pain.  
The assessment was "no acute distress at this time."  

VA records dated in December 2002 show pain  management for 
the veteran's back complaints.  

In a February 2003 VA outpatient report, the veteran walked 
bent over when first getting up.  His gait then straightened 
out.  At that time, there was no tenderness over the back and 
straight leg raise was negative bilaterally.  His deep tendon 
reflexes were 2-3/4 in the knees, 2/4 in the left ankle and 
3/4 in the right ankle.  Pedal pulses were normal.  There was 
a loss of 1/2 of the first toenails bilaterally.  
The diagnosis was chronic lower back pain.  

The February 2003 VA clinical report also indicated findings 
of an earlier June 2002 MRI.  That study showed no stenosis.  
There was L2/L3 minimal posterior disc bulging.  There was 
also L3/L4 mild posterior disc bulging with some posterior 
central asymmetric disc bulge.  L4/L5 showed some decrease in 
disc signal, with mild disc space narrowing and mild to 
moderate posterior disc bulging.  

Additional complaints of back pain are seen in a VA 
outpatient treatment report dated in May 2003.  There was no 
radiation, except occasionally to the shoulders.  He also 
complained of subjective weakness in the bilateral lower 
extremities.  He had no spinal tenderness and there was full 
leg strength bilaterally.  Straight leg test was negative to 
80 degrees bilaterally.  Fine touch sensation was diminished 
in the legs in a stocking distribution.  Deep tendon reflexes 
were +2 in the biceps, brachioradialis, triceps, Achilles and 
left patellar, with hyperactive patellar on the right.  There 
was no clonus and babinskis were downgoing bilaterally.  
Romberg test was negative and tandem gait was intact. 

The veteran was most recently examined by VA in June 2003.  
He reported that he could not walk or run due to his low back 
pain.  The pain was aggravated by prolonged standing or 
sitting, as well as by weather changes.  The pain was greater 
on the left than the right.  He also reported occasional 
muscle spasms.  He was able to conduct the activities of 
daily living without limitation and could walk up to a block 
with pain before having to stop.  He denied bowel or bladder 
incontinence.  

Upon physical examination, the veteran walked with somewhat 
of a limp, though it was noted that the veteran appeared 
intoxicated.  The examiner suspected that the veteran's 
ambulatory difficulties related to a head injury in which he 
had hemorrhage.  The examiner did not believe that the 
veteran's gait problems were related to his service-connected 
back disability.  

The veteran was 5/5 muscle strength in all extremities and 
sensation was grossly normal to fine touch.  His back was 
normal to inspection.  He had no obvious deformities and no 
vertebral tenderness.  There was some tightness of the 
paraspinal muscles.  The veteran could flex to 90 degrees 
without pain and could extend to -25 degrees without pain.  
He could also bend to the right and left laterally to 20 
degrees each without pain.  The diagnosis was lumbosacral 
strain.  X-rays were normal.  

Analysis

The veteran is currently assigned a 10 percent disability 
evaluation for lumbosacral strain.  He contends that the 
evidence supports a rating in excess of that amount, dating 
back to his initial rating assignment.

It is observed that the schedular criteria governing 
disabilities of the spine were amended twice during the 
pendency of this appeal.  First, effective September 23, 
2002, Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, was revised.  Then, the criteria pertaining to all 
disabilities of the spine were revised effective September 
26, 2003.  

While the evidence does note disc space narrowing and disc 
bulging, there has been no diagnosis of intervertebral disc 
syndrome.  Moreover, there have been no objectively verified 
neurologic findings relating to the veteran's lumbosacral 
strain.  
To the contrary, a July 2002 VA examination determined that 
there was no evidence of radiculopathy stemming from the 
veteran's low back strain.  Therefore, the Board finds that 
Diagnostic Code 5293, for intervertebral disc syndrome, is 
not analogous to the veteran's disability picture and is thus 
not for consideration here.  Instead, the Board will consider 
other Diagnostic Code sections, both as they existed prior to 
and as of September 26, 2003, when the General Rating Formula 
for Disabilities of the Spine was introduced.  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating for 
characteristic pain on motion.  A 20 percent rating applies 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Thus, in order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5295 prior to September 26, 
2003, the evidence must demonstrate muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Here, the evidence does not include 
objective findings of muscle spasm.  The evidence also fails 
to reveal loss of lateral spine motion, unilateral, in 
standing position.  Indeed, VA examination in May 2002 
revealed full lateral motion of the spine.  Subsequent 
examination in June 2003 did show limited lateral motion to 
20 degrees, bilaterally.  However, because the veteran had 
full flexion, full muscle strength, no obvious deformities 
and little vertebral tenderness, it is determined that his 
disability picture most closely approximates the current 10 
percent evaluation rather than the next-higher 20 percent 
rating.  Moreover, in reaching this determination, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such 
additional functional limitation has not been demonstrated 
here.  

The Board has also considered whether any alternate 
Diagnostic Codes, as in effect prior to September 26, 2003, 
could serve as a basis for an increased rating.  In this 
vein, it is noted that lumbar range of motion is addressed at 
Diagnostic Code 5292.  That Code section provides a 10 
percent disability rating for slight limitation of motion.  A 
20 percent evaluation is assigned where the evidence 
demonstrates moderate limitation of motion.  Finally, a 40 
percent rating is for application where there is severe 
limitation of lumbar motion.  

Here, the veteran had full flexion to 90 degrees upon VA 
examination in May 2002 and June 2003.  He had extension to 
25 degrees and lateral bending, at worst, was 20 degrees 
bilaterally in June 2003.  Overall, then, such findings are 
consistent with the presently assigned 10 percent evaluation 
for slight limitation of motion and do not allow for a higher 
rating.  

Even with consideration of additional functional limitation 
as due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to moderate limitation 
of lumbar spine motion.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As 
demonstrated in the May 2002 and June 2003 VA examination 
reports, he was able to conduct the activities of daily 
living without limitation and could walk up to a block with 
pain before having to stop.  Furthermore, the veteran did not 
use any supportive devices.  Moreover, while VA examination 
in June 2003 did reveal a limp, the VA examiner specifically 
expressed his belief that such gait abnormalities were 
unrelated to the service-connected back disability.  

In finding that DeLuca considerations do not warrant an 
increased rating in the present case, the Board acknowledges 
the veteran's complaints of pain, including a subjective pain 
rating of 10/10 made in April 2002.   Overall, however, such 
pain has not been objectively demonstrated.  Rather, aside 
from one May 2002 finding of moderate tenderness to deep 
palpation in the left paravertebral spinal musculature, the 
treatment and examination reports overwhelmingly showed an 
absence of spinal tenderness.   Further, the veteran's 
subjective complaints, and his use of various medications to 
alleviate his back pain, have already been contemplated in 
the currently assigned 10 percent evaluation.  

Therefore, prior to September 26, 2003, the currently 
assigned 10 percent evaluation is found to be appropriate and 
there is no basis for a higher rating.  

As previously stated, the diagnostic criteria pertaining to 
disabilities of the spine underwent revision effective 
September 26, 2003.  Under these relevant provisions, 
lumbosacral strain warrants a 10 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Diagnostic 
Code 5237 for lumbosacral strain.  

Following a review of the claims file, the Board finds that 
Diagnostic Code 5237, effective September 26, 2003, fails to 
provide a basis for an increased rating here.  
Indeed, in order to be entitled to the next-higher 20 percent 
evaluation under that Code section, the evidence must 
establish forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.

Here, the veteran has been shown to possess full range of 
forward flexion, to 90 degrees.  Moreover, his combined 
thoracolumbar motion exceeds 120 degrees, as demonstrated 
upon VA examination in May 2002 and in June 2003.  Further, 
the evidence fails to demonstrate muscle spasm or severe 
guarding.  Abnormalities in the veteran's gait are seen, but 
have been found to be attributable to factors other than the 
veteran's service-connected back disability.  

Based on the foregoing, then, the criteria for the next-
higher 20 percent evaluation under Diagnostic Code 5237 have 
not been met.  Such is true even when considering additional 
functional limitation as due to such factors as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, as previously discussed, the veteran's 
lumbosacral strain did not interfere with the veteran's 
activities of daily living.  Moreover, on objective 
examination the veteran's spine was frequently nontender.  
Furthermore, his service-connected lumbosacral strain did not 
require the use of any supportive devices.  Finally, his gait 
problems were not found to be caused by his lumbosacral 
strain.

In conclusion then, there is no basis for an increased rating 
during any portion of the appeal, under either the schedular 
criteria as in existence prior to or from September 26, 2003.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
lumbosacral strain caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


